Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s amendment filed on 11/24/2021, wherein claims 1, 6, 61 have been amended, and new claims 117-119 have been added. Amendment also cancelled claims 5, 7, 10, 11. 

Note: Applicant elects compound of formula III and the ophthalmic condition that is dry eye disease as the species in the reply filed on 02/22/2021.
Any rejection from the previous office action, which is not restated herein, is withdrawn.

Claims 1, 6, 35, 36, 61-63, 66-69, 117-119 are examined herein on the merits so far as they read on the elected species. 





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1) Claims 1, 6, 35, 36, 61-63, 66, 68-69, 117-119 are rejected under 35 U.S.C. 103 as being unpatentable over Rigas (US 8,236,820, PTO-892).
Rigas teaches treating any disorder related to undesirable inflammation comprising administering compound of Formula I such as phospho-sulindac I which is instant elected species. See column 12 for Formula (I); structure below for phospho-sulindac I; column 4, lines 28-29, column 30, lines 35-50. Rigas teaches that phospho-sulindac I has anti-inflammatory effect. See column 37. Rigas teaches treatment of any disorder related to undesirable inflammation, such as Sjogren’s syndrome (a primary symptom of which is dry eye), is found on column 4, lines 60-63. It is taught that the compounds therein can be administered topically, as ophthalmic formulations such as eye drops. See column 24, 19-21. It is taught that the composition may be in the form of ointments, pastes, creams, lotions, sprays. See column 24, lines 7-16.


    PNG
    media_image1.png
    234
    359
    media_image1.png
    Greyscale


Rigas does not explicitly teach administration of a composition comprising phospho-sulindac I for treatment of Sjogren’s syndrome (a primary symptom of which is dry eye).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer a composition comprising phospho-sulindac I to a human suffering from Sjogren’s syndrome (a primary symptom of which is dry eye) because Rigas teaches treating any disorder related to undesirable inflammation such as Sjogren’s syndrome (a primary symptom of which is dry eye) comprising administering compound of Formula I such as phospho-sulindac I which is instant elected species. One of ordinary skill in the art would have been motivated to administer a composition comprising phospho-sulindac I to a human suffering from 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer phospho-sulindac I for at least once daily for two days or for at least once daily for at least seven days.
One of ordinary skill in the art at the time of invention would have been motivated to the particular treatment regimen i.e administer phospho-sulindac I for at least once daily for two days or for at least once daily for at least seven days because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer additional agent used for treating Sjogren’s syndrome in combination with phospho-sulindac I to a human suffering from Sjogren’s syndrome to treat dry eye condition. One of ordinary skill in the art would have been motivated to administer additional agent in combination with phospho-sulindac I to a human suffering from Sjogren’s syndrome with reasonable expectation of success of treating Sjogren’s syndrome with at least additive therapeutic effect and with reasonable expectation of success of treating dry eye condition.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer topically to the tissue Sjogren’s syndrome (a primary symptom of which is dry eye) comprising administering compound of Formula I such as phospho-sulindac I which is instant elected species; 2) and Rigas teaches that the composition containing phosphor-sulindac I may be in the form of ointments, pastes, creams, lotions, sprays. One of ordinary skill in the art would have been motivated to administer topically to the tissue surrounding the eye, or eyelid, a formulation comprising phospho-sulindac I to a human suffering from Sjogren’s syndrome (a primary symptom of which is dry eye) with reasonable expectation of success of treating Sjogren’s syndrome. It is pointed out that administration of phospho-sulindac I to a human suffering from Sjogren’s syndrome treats dry eye condition. Further, one of ordinary skill in the art would have been motivated to administer topically as a cream, ointment or spray to the skin a formulation comprising phospho-sulindac I to a human suffering from Sjogren’s syndrome (a primary symptom of which is dry eye) with reasonable expectation of success of treating Sjogren’s syndrome. It is pointed out that administration of a composition comprising phospho-sulindac I to a human suffering from Sjogren’s syndrome treats dry eye condition. 

Response to Arguments
Note: The rejection has been modified in view of Applicant’s amendment.
Applicant's arguments filed on 11/24/2021 have been fully considered but they are not persuasive as discussed above and those found below.
Sjogren’s syndrome (a primary symptom of which is dry eye) comprising administering compound of Formula I such as phospho-sulindac I which is instant elected species. See column 4, lines 60-62, wherein treatment of Sjogren’s syndrome is taught as preferred embodiment. One of ordinary skill in the art would have been motivated to administer a composition comprising phospho-sulindac I to a human suffering from Sjogren’s syndrome (a primary symptom of which is dry eye) with reasonable expectation of success of treating Sjogren’s syndrome. It is pointed out that administration of phospho-sulindac I to a human suffering from Sjogren’s syndrome treats dry eye condition. Applicant’s remarks that “opinion leaders recommend extreme care in the use of NSAIDS in ophthalmology and do not recommend their use in DED because the risk of corneal melt”, it is pointed out that one need to exercise caution employing any new compound and evaluate risk vs reward; and side effects of the compound depends on the structure of the compound and one cannot generalize that all NSAIDS will have risk of corneal melt; and further any side effects also depend on factors such as the amount of the compound administered, duration  of treatment etc.  Rigas teaches that NSAIDS are associated with a considerable number of side effects and their efficacy is limited, and there is a need to develop compounds with have improved efficacy and safety profile for treatment of diseases related to inflammation i.e teaches that the new compounds of Formula I such as phospho-sulindac I are considered due to improved efficacy and safety phospho-sulindac I. 
Applicant argues that “However, page 34 of the present application then recites the surprising effect that PS-I does not result in corneal melt (the relevant passages are reproduced below). The compounds described herein ... are, generally speaking, derivatives of NSAIDs and other compounds. For instance, PS is a derivative of the NSAID sulindac. Thus one would anticipate that it would also be contraindicated in the treatment of DED, especially since it can be readily hydrolyzed by corneal carboxylesterases to the NSAID sulindac, which is in tum converted to its active metabolites sulindac sulfide and sulindac sulfone. However, PS is efficacious and also safe in the treatment of DED. In particular, PS, when administered at doses and over time periods effective to treat DED, does not cause corneal melt……… Thus, despite PS-I being an NSAID derivative, PS-I does not provide the same negative side effects as typical NSAIDs.” Applicant’s arguments have been considered, but not found persuasive. First, it is pointed out that Applicant did not provide any evidence that NSAID sulindac results in corneal melt; second Applicant is merely arguing that PS (instant compound) hydrolysis to NSAID sulindac without any evidence. Further, as discussed above one cannot generalize that all NSAIDS will have risk of corneal melt; and further any side effects also depend on factors such as the amount of the compound administered, duration of treatment etc., and instant claims do not recite any particular dosage, duration of treatment, method or form of administration. Rigas teaches that NSAIDS are associated with a considerable number of side effects and their efficacy is limited, and there is a need to develop compounds with have improved efficacy and safety profile for of Formula I such as phospho-sulindac I are considered due to improved efficacy and safety profile. See column 4, lines 60-67; see column 37-column 38 for safety profile of phospho-sulindac I. 
Rigas as discussed above renders obvious instant method.

2) Claims 1, 6, 35, 36, 61-63, 66-67, 68-69, 117-119 are rejected under 35 U.S.C. 103 as being unpatentable over Rigas (US 2013/225529, PTO-1449), in view of Ousler et al. (US 2007/299124, PTO-1449).
Rigas discloses compounds according to formulae l-IV, including phosphosulindac (PS, preferred compound) instant elected species, for the treatment of pain and a number of inflammation-related diseases, including diseases affecting the eyes, such as Sjoegren's syndrome, eye cancer and retinoblastoma i.e phosphosulindac is an anti-inflammatory agent. See paragraphs [0014]; page 38, para [0113], right hand column for phosphosulindac; paras [0117], [0230] for treatment of inflammation related disorder such as Sjoegren's syndrome; para [0138] for eye cancer and retinoblastoma. The compound is preferably administered in the form of an hydrogel, and can be administered by various administration routes. See para [0135]. Ophthalmic formulations, including eye drops are envisaged. See para [0485]. It is taught that the composition may be in the form of ointments, gel, creams, lotions. See para [0423].



    PNG
    media_image1.png
    234
    359
    media_image1.png
    Greyscale

Rigas does not explicitly teach administration of phospho-sulindac I for treatment of Sjogren’s syndrome (a primary symptom of which is dry eye).
Ousler et al. discloses the use of a number of NSAIDS, e.g. ketorolac, diclofenac, indomethacin, flurbiprofen and bromfenac, for the treatment of dry eye disease (DED). See paras [0008]-[0009]; claims 1-24. It is taught that causes of dry eye can be Sjogren’s syndrome. See para [0025]. Ousler et al. teaches that cycloposrin-A is used for treating dry eye. See para [0007]. Ousler et al. teaches that the NSAID/tear substitute compositions therein can be used with drugs like cyclosporine.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer a composition comprising phospho-sulindac I to a human suffering from Sjogren’s syndrome (a primary symptom of which is dry eye) because 1) Rigas discloses compounds according to formulae l-IV, including phosphosulindac (PS, preferred compound) instant elected species, for the treatment of pain and a number of inflammation-related diseases, including diseases affecting the eyes, such as Sjoegren's syndrome, eye cancer and retinoblastoma i.e phosphosulindac is an anti-inflammatory agent, and 2) Ousler et al. discloses the use of a number of NSAIDS, e.g. ketorolac, diclofenac, indomethacin, flurbiprofen and 
Furthermore, the skilled person, looking for alternatives to the NSAID compounds of Ousler et al., would be motivated to use the compounds of Rigas such as phosphosulindac (PS, preferred compound) instant elected species which is an anti-inflammatory agent, for the treatment of DED.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer additional agent such as cyclosporine in combination with phospho-sulindac I to a human suffering from Sjogren’s syndrome to  treat dry eye condition because Ousler et al. teaches that cycloposrin-A is used for treating dry eye. One of ordinary skill in the art would have been motivated to administer additional agent such as cyclosporine in combination with phospho-sulindac I to a human suffering from Sjogren’s syndrome with reasonable expectation of success of treating Sjogren’s syndrome with at least additive therapeutic effect and with reasonable expectation of success of treating dry eye condition.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer phospho-sulindac I for at least once daily for two days or for at least once daily for at least seven days.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer topically to the tissue surrounding the eye, or eyelid, a formulation comprising phospho-sulindac I to a human suffering from Sjogren’s syndrome (a primary symptom of which is dry eye) because 1) Rigas discloses compounds according to formulae l-IV, including phosphosulindac (PS, preferred compound) instant elected species, for the treatment of pain and a number of inflammation-related diseases, including diseases affecting the eyes, such as Sjoegren's syndrome, eye cancer and retinoblastoma i.e phosphosulindac is an anti-inflammatory agent; Rigas teaches that the composition containing phosphor-sulindac I may be in the form of ointments, gel, creams, lotions, and 2) Ousler et al. discloses the use of a number of NSAIDS, e.g. ketorolac, diclofenac, indomethacin, flurbiprofen and bromfenac, for the treatment of dry eye disease (DED) which can be caused by Sjogren’s syndrome. One of ordinary skill in the art would have been motivated to administer topically to the tissue surrounding the eye, or eyelid, a formulation comprising phospho-sulindac I to a human suffering from Sjogren’s syndrome (a primary symptom of which is dry eye) with reasonable expectation of success of treating Sjogren’s syndrome. It is pointed out that administration of phospho-sulindac I topically to a human suffering from Sjogren’s . 
Response to Arguments
Note: The rejection has been modified in view of Applicant’s amendment.
Applicant's arguments filed on 11/24/2021 have been fully considered but they are not persuasive as discussed above and those found below.
Applicant argues that there is a passing reference to the treatment of Sjogren's disease but no disclosure of methods of treating dry eye disease. Applicant’s arguments have been considered. Rigas discloses compounds according to formulae l-IV, including phosphosulindac (PS, preferred compound) instant elected species, for the treatment of pain and a number of inflammation-related diseases, including diseases affecting the eyes, such as Sjoegren's syndrome, eye cancer and retinoblastoma. One of ordinary skill in the art would have been motivated to administer a composition comprising phospho-sulindac I to a human suffering from Sjogren’s syndrome (a primary symptom of which is dry eye) with reasonable expectation of success of treating Sjogren’s syndrome, since Rigas teaches compounds according to formulae l-IV, including phosphosulindac (PS, preferred compound) can be used to treat Sjoegren's syndrome. It is pointed out that administration of phospho-sulindac I to a human suffering from Sjogren’s syndrome treats dry eye condition.
Applicant’s arguments that Ousler teaches that NSAIDs result in severe damage to the cornea and should only be used for the short term further confirms that the claimed methods for use would not have been obvious over the prior art, either alone or in combination.” Applicant’s arguments have been considered. As recited by the Applicant Ousler teaches that NSAIDS can be used for the short term treatment i.e NSAIDS can be used for treating dry eye for short term. Further, it is pointed out that one need to exercise caution employing any new compound and evaluate risk vs reward; and side effects of the compound depends on the structure of the compound one cannot generalize that all NSAIDS will have risk of corneal melt; and further any side effects also depend on factors such as the amount of the compound administered, duration of treatment etc., and instant claims do not recite any particular dosage, duration of treatment, method or form of administration.
Applicant’s arguments that Ousler requires that the NSAID be combined with a tear substitute have been considered. It is pointed out that instant claims recite a formulation “comprising” and does not exclude the presence of other ingredients such as tear substitute. 
Applicant argues that “the present application states that palliative agents, such as artificial tears require frequent application and do not eliminate the physiological sources of the dry eye conditions have been considered”. Applicant’s arguments have been considered. It is pointed out that as recited by the Applicant Ousler teaches that “The combination of NSAID and tear substitute, or one or more components thereof, act 
Applicant’s arguments regarding side effects from the drugs that threaten the overall ocular health of the patient, or result in poor patient compliance, or a combination of these factors have been considered. First, it is pointed out that Applicant did not provide any evidence that NSAID sulindac results in corneal melt; second Applicant is merely arguing that PS (instant compound) hydrolysis to NSAID sulindac without any evidence. Further, one needs to exercise caution employing any new compound and evaluate risk vs reward; and side effects of the compound depends on the structure of the compound and one cannot generalize that all NSAIDS will have risk of corneal melt; and further any side effects also depend on factors such as the amount of the compound administered, duration of treatment, method or form of administration etc.
As discussed above Rigas (US 2013/225529, PTO-1449), in view of Ousler et al. (US 2007/299124, PTO-1449) renders obvious instant claims.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1, 6, 35, 36, 61-63, 66, 67, 68-69, 117-119 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8, 9, 10, 14,  are substantially overlapping. Instant claims are drawn to a method of treating an ophthalmic condition such as dry eye disease comprising administering a compound of Formula (I), compound of Formula II, compound of Formula (III) or an eye drop dosage form comprising a compound of Formula (I), and claims of ‘826 are drawn to a method of treating an ophthalmic condition which can be dry eye condition comprising administering a compounds of Formula A-D-Y, Compounds as in claim 5, wherein the composition is administered via an eye drop. Instant claims and claims of ‘826 are substantially overlapping and obvious over each other.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer phospho-sulindac I for at least once daily for two days or for at least once daily for at least seven days.
One of ordinary skill in the art at the time of invention would have been motivated to the particular treatment regimen i.e administer phospho-sulindac I for at least once daily for two days or for at least once daily for at least seven days because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer topically to the tissue surrounding the eye, or eyelid, a formulation comprising compounds as in claim 5 of ‘826 (instant compound) because ‘826 teaches that the compounds therein can be 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Note: Applicant requests this rejection to be held in abeyance pending determination of patentable subject matter in the present case.

Claim 1, 6, 35, 36, 61-63, 66, 67, 68-69, 117-119 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-9, 10-12, 15, 16, 22, 23, 24 of copending Application No. 17/559,578 (reference application). Although the claims at issue are not identical, they are obvious over each other because instant claims and claims of ‘578 are substantially overlapping. Instant claims are drawn to a method of treating an ophthalmic condition such as dry eye disease comprising administering a composition compound of Formula (I) such as compound of Formula (III) or an eye drop dosage form comprising a compound of Formula (I), and claims of ‘578 are drawn to a method of treating an ophthalmic condition which can be dry eye condition 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer Formula (III) (phospho-sulindac I) for at least once daily for two days or for at least once daily for at least seven days.
One of ordinary skill in the art at the time of invention would have been motivated to the particular treatment regimen i.e administer phospho-sulindac I for at least once daily for two days or for at least once daily for at least seven days because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer topically to the tissue surrounding the eye, or eyelid, a formulation comprising instant compound of ‘578 because ‘578 teaches that the compounds therein can be administered topically and administered in a pharmaceutical composition. One of ordinary skill in the art would have been motivated to administer topically to the tissue surrounding the eye, or eyelid, a formulation comprising instant compound to a human suffering from dry eye with reasonable expectation of success of treating dry eye. Further, one of ordinary skill in the art would have been motivated to administer topically as a cream, ointment or spray to the skin a formulation comprising instant compound to a human suffering from dry eye disease with reasonable expectation of success of treating dry eye.


Prior Art made of Record:
WO 2009023631, para [0016]…. Anti-inflammatory compounds, teaches PS, Sjoegren's syndrome;
WO 2014047592 or US 20140315834 A1;
Rigas (US 2013/225529); eye cancer and retinoblastoma i.e phosphosulindac is an anti-inflammatory agent.         
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, Ph.D can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627